Citation Nr: 1242697	
Decision Date: 12/13/12    Archive Date: 12/20/12

DOCKET NO.  04-05 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a left ankle disability, with a small bone fragment and chondromalacia/arthritis.

2.  Entitlement to service connection for a left knee disability, to include instability and degenerative joint disease (DJD).

3.  Entitlement to service connection for service connection for a foot disability, at the first tarsal metatarsal joint with associated bone fragment and arthritis.

4.  Entitlement to service connection for arthritis of the legs.

5.  Entitlement to service connection for arthritis of the shoulders.

6.  Entitlement to service connection for service connection for a back disability.

7.  Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his brother


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to November 1969.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2003 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

Additionally, the Veteran was afforded a Central Office Hearing before the undersigned Veterans Law Judge in November 2009.  A written transcript of that hearing was prepared and incorporated into the evidence of record.

In January 2010 and October 2011, the Board remanded these matters to the RO for further action.  Regrettably, as outlined below, an additional remand is necessary before appellate review may proceed on the issues of service connection for bilateral hearing loss, arthritis of the legs, arthritis of the shoulders, and a back disability.

In the October 2011 Remand, the Board referred the issue of entitlement to service connection for tinnitus.  However, it does not appear that the issue was addressed by the agency of original jurisdiction (AOJ).   As the AOJ has not yet adjudicated whether to reopen the claim of service connection for tinnitus, the Board does not have jurisdiction, and it is referred back to the AOJ for appropriate action.  The Board points out the November 2011 VA audiological examination, which notes a positive etiological opinion for the Veteran's diagnosed tinnitus. 

The issues of entitlement to service connection for bilateral hearing loss, arthritis of the legs, arthritis of the shoulders, and a back disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence demonstrates it is likely that the Veteran's currently diagnosed left ankle disability, with a small bone fragment and chondromalacia/arthritis, is related to his active service.  

2.  The evidence demonstrates it is likely that the Veteran's currently diagnosed left knee disability, to include instability and DJD, is related to his active service.  

3.  The evidence demonstrates it is likely that the Veteran's currently diagnosed foot disability, at the first tarsal metatarsal joint with associated bone fragment and arthritis, is related to his active service.  


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for a left ankle disability, with a small bone fragment and chondromalacia/arthritis have been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012).

2.  The criteria for a grant of service connection for left knee disability, to include instability and DJD have been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012).

3.  The criteria for a grant of service connection for a foot disability, at the first tarsal metatarsal joint with associated bone fragment and arthritis have been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

In light of the favorable disposition, a discussion as to whether VA's duties to notify and assist the appellant have been satisfied is not required.  The Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the Veteran.

II.  Service Connection

Service connection may be granted for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a). 

However, the absence of a documented disability while in service is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  When a Veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993).  

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for the evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the Veteran.

The Veteran contends that his left ankle, knee, and foot disabilities were incurred in-service, when he jumped in a fox hole when his unit was under attack in Vietnam.  

The Veteran's entrance and separation examinations are void for any disabilities.  The Veteran's service treatment records show that the Veteran reported foot, ankle, and knee pain while in-service.  In a December 1967 service treatment record, the Veteran complained of left ankle and knee pain.  The doctor noted swelling, and the Veteran was treated with an ace bandage and returned to light duty with no diagnosis.  Additionally, a July 1969 report noted that the Veteran had left ankle pain after twisting his left foot playing basketball.  The doctor noted that the Veteran's left foot was swollen and diagnosed him with a sprain.  

Additionally, VA outpatient and private treatment records show that the Veteran has been treated for osteoarthritis, degenerative joint disease of the left knee, leg pain, and foot pain.  Additionally, the records show that the Veteran underwent left knee surgery.  Further, the Veteran used a cane and a brace for his left knee disability. 

The Veteran was afforded a Central Office Hearing in November 2009.  The Veteran reported that he dove into a foxhole while in-service, and six more people dove on top of him.  The Veteran stated that his left knee, foot, and ankle were injured in that incident.  He also reported that he has a problem with the arch of his foot, which is caused by his knee being out of line.  Furthermore, he reported that he has a permanent bump on his foot every since the in-service incident.  

The Veteran was afforded a VA examination of the foot and ankle in December 2011.  The Veteran reported a December 1967 in-service incident where other soldiers piled on top of him in a bunker, crushing his left foot, ankle, leg, and knee.  Additionally, the Veteran reported the July 1969 in-service basketball injury involving his ankle.  The Veteran reported such symptoms as pain, soreness, and easily fatigued.  The foot and ankle were sore with standing, resting, and walking.  With standing or walking, the Veteran stated that he often jerked his foot up suddenly because it felt like it is giving way on him or that it would give way if he kept weight on it.  Additionally, he reported that he could not walk properly.  The Veteran reported that an arch wrap, shoes, and a cane had helped his foot and ankle trouble a little bit.  

The examiner noted left ankle x-ray reports that showed sequela of prior osseous injury at the medial malleolus, age-indeterminate.  The examiner concluded that the diagnosis appeared to be an old ankle injury based on the x-rays.  Additionally, the examiner noted that there was a concern for the medial mid foot, especially the first metatarsal cuneiform area and might be indicative of an old injury, lis Franc, or other problems.  A left foot MRI was ordered at that time.  

The December 2011 VA examiner submitted a January 2012 addendum report.  The examiner noted the MRI test results of the left foot.  The examiner stated that the following opinions were based on the MRI report, clinical correlation and physical examination, the Veteran's description, and the limited information in the record.  The examiner concluded that the Veteran had an ankle condition with a small bone fragment and chondromalacia/arthritis.  This was more likely than not related to the dive into the bunker in 1967.  Additionally, the examiner stated that the Veteran had a foot condition at the first tarsal metatarsal joint with associated bone fragment and arthritis.  Based on records available and the Veteran's description, this was consistent with the area injured in July of 1969.  It was more likely than not that this was related to the incident in July 1969.  Lastly, the examiner stated that  the Veteran's foot and ankle conditions were both more likely than not service connected.

The Veteran was afforded another VA examination in February 2012 to assess his knee and lower leg conditions.  The Veteran reported his in-service incidents and injuries to the examiner.  The Veteran reported continuous dull and stabbing pain of his knees.  Additionally, the Veteran reported flare ups of his knee condition when walking, prolonged standing, bending, lifting, and driving.  

The examiner noted the results of the Veteran's left knee x-ray.  The impression was that the Veteran had medial joint space narrowing with reactive sclerosis of the medial femoral condyle and medial tibial plateau consistent with moderate osteoarthritis change.  Additionally, there was small medial joint spurs and possible small joint effusion.  The examiner diagnosed the Veteran with instability and DJD of the left knee. The examiner concluded that it was at least as likely as not that the Veteran's ankle and left knee disabilities had their onset to his service injury described above (December 1967 and July 1969).  

After a careful review of the evidence, the Board finds that the Veteran's service treatment records, post-service medical records and, in particular, the December 2011 and February 2012 VA examiners' medical opinions, which related the Veteran's left foot, ankle, and knee to specific events in service, demonstrate that the Veteran's currently diagnosed left foot, ankle, and knee disabilities are related to his period of active service.

The Board also wishes to note the holding of Jandreau vs. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), that lay evidence, such as that provided by the Veteran in this case, can be competent and sufficient to establish a diagnosis of a condition when lay testimony describing symptoms at the time supports a later diagnosis by a medical professional, as is the case here with the December 2011 and February 2012 VA examiners.  See also Davidson v. Shinseki, 2009-7075 (Fed. Cir. Sep. 14, 2009).  Further, the Board is of the opinion that this case law is of particular significance in a case, such as this, where the Veteran indicated the presence of in-service left foot, ankle, and knee pain, reported continuity of symptomatology, the positive VA opinions linking his current left foot, ankle, and knee conditions to an in-service bunker incident and a sports injury, and nothing in the record explicitly refuting the Veteran's account of his medical history regarding this disability.  

As stated above, there is competent, probative medical evidence linking the Veteran's current left foot, ankle, and knee disabilities to his period of active service.  Therefore the preponderance of the evidence is for the Veteran's claim.  Because the preponderance of the evidence is for the claim, the benefit of the doubt rule applies and service connection for the Veteran's left foot, ankle, and knee disabilities will be granted.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a left ankle disability, with a small bone fragment and chondromalacia/arthritis is granted.

Service connection for a left knee disability, to include instability and DJD is granted.

Service connection for service connection for a foot disability, at the first tarsal metatarsal joint with associated bone fragment and arthritis is granted.


REMAND

A review of the record discloses further development is necessary prior to the adjudication of the Veteran's claims of service connection for bilateral hearing loss, arthritis of the legs, arthritis of the shoulders, and a back disability. 

A. Bilateral Hearing Loss

The Board notes that the Veteran was provided with a VA audiological examination in November 2011.  After audiological testing was performed, the VA examiner diagnosed the Veteran with bilateral sensorineural hearing loss.  The VA examiner concluded that the Veteran entered military service with normal hearing an exited military service with normal hearing for all frequencies tested, and therefore, it was less likely as not that the hearing loss was caused by or a result of an event in-service.  The Board finds that this examination report is not adequate for rating purposes.

The Board notes that the absence of in-service evidence of hearing disability, i.e., one meeting the requirements of 38 C.F.R. § 3.385 (2012), is not fatal to the claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The Court has held that the regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current hearing disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service.  See 38 U.S.C.A. §§ 1110; C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.  

Additionally, the Veteran reported that he first noticed the onset of his hearing when he exited the military service.  However, the examiner failed to discuss the Veteran's lay evidence of continuity of symptomatology when offering his opinion as to etiology.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service); see also 38 C.F.R. § 4.2 (2012) (stating that if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced). 

The Board is without medical expertise to determine if the Veteran's bilateral hearing loss is related to service. Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Therefore, another VA audiological examination should be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the report, the VA examiner must acknowledge and discuss the Veteran's lay statements, to include reports of a continuity of hearing loss since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Additionally, the Board acknowledges that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss his trouble hearing.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).


B. Arthritis of the legs

The Veteran was afforded another VA examination in February 2012 to assess his knee and lower leg conditions.  Under the question asking the examiner to specifically address whether it was at least as likely as not that the Veteran's leg condition, diagnosed as arthritis, was caused or aggravated by his service-connected left ankle and/or knee disability, the examiner noted yes, it was more likely than not that the knee and ankle disability had its onset to his service connected injury described above.  

However, the Board points out that the February 2012 VA examination opinion was inadequate because the examiner did not give a clear diagnosis of a left leg disability (other than the service-connected left knee and ankle disabilities above) and an opinion as to whether it is at least as likely as not that the Veteran's left leg disabilities had its onset during active service or was caused or aggravated by a service-connected disability.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided); Robinson v. Shinseki, 557 F.3d 1355 (2009); Combee v. Brown, 34 F.3d 1039 (1994).  Therefore, a new VA examination is necessary in order to determine if the Veteran suffers from a current left leg disability, other than the service-connected left knee and ankle arthritis, and whether that disability is related to service or a service-connected disability.  

C. Arthritis of the shoulders

The Veteran was afforded another VA examination in April 2012 to assess his shoulder disability.  After examining the Veteran, the VA examiner concluded that he had A-C joint arthritis that was probably not related to his service-connected disabilities.  The degree of arthritic change was common with the Veteran's age group.  

However, the Board points out that this opinion was inadequate because the examiner did not give a clear opinion as to whether it is at least as likely as not that the Veteran's shoulder had its onset during active service or was caused or aggravated by a service-connected disability.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided); Robinson v. Shinseki, 557 F.3d 1355 (2009); Combee v. Brown, 34 F.3d 1039 (1994).  

Additionally, the examiner stated that it was unlikely that the Veteran's shoulder disability was directly related to his service-connected knee and ankle disability.  However, when rendering his opinion, the VA examiner failed to give an opinion as to whether the Veteran's left shoulder disability was aggravated (permanently worsened) by his service-connected disabilities, to include left foot, ankle, and knee disabilities.  

Without further clarification, the Board is without medical expertise to determine whether the Veteran's shoulder disability had its onset in-service, or is caused or aggravated by a service-connected disability.  Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Therefore, a new VA examination and opinion is necessary in order to determine if service connection is warranted for the Veteran's shoulder disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

D. Back disability

Lastly, the Board notes that a VA spine examination report is not of record.  While the October 2012 Supplemental Statement of the Case references a VA joint examination, and a positive etiology opinion for the Veteran's back condition, that report is not evidence of record.  Additionally, the report is not located in Virtual VA.  Therefore, on remand, a copy of the VA joints examination report discussing the etiology of the Veteran's back disability should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1) Obtain a copy of the VA joints examination pertaining to the Veteran's back disability referenced in the October 2012 Supplemental Statement of the Case and associate it with the claims file.

2) The AMC should schedule the Veteran for an orthopedic VA examination to assess the nature and etiology of his left leg and shoulders disabilities.  The claims file should be made available to and reviewed by the examiner.  All necessary tests, including x-rays, should be conducted.

A) The examiner should diagnose any leg disability found to be present, other than a left ankle or knee disability.  

a. For all leg disabilities diagnosed, the examiner should opine as to whether it is at least as likely as not that any current leg disability, had its onset in service or is related to any in-service disease, event, or injury.

b. Additionally, the examiner should state whether it is at least as likely as not that the Veteran's leg condition, diagnosed as arthritis, was caused or aggravated (i.e., permanently worsened beyond the nature progress of the disease) by his service-connected left foot, ankle, and/or knee disabilities.  

Please specifically address whether there was any increase in severity of the Veteran's leg condition, to include arthritis, that was proximately due to or the result of the Veteran's left foot, ankle, and/or knee disabilities, and not due to the natural progress of the Veteran's leg condition. 

B) The examiner should diagnose any shoulder disability found to be present, to include arthritis.  

a. The examiner should opine as to whether it is at least as likely as not that any current shoulder disability, had its onset in service or is related to any in-service disease, event, or injury.

b. Additionally, the examiner should stated whether it is at least as likely as not that the any current shoulder disability, was caused or aggravated (i.e., permanently worsened beyond the nature progress of the disease) by a service-connected disability, to include the left ankle, foot, and/or knee disabilities.  

Please specifically address whether there was any increase in severity of the Veteran's shoulder disability that was proximately due to or the result of the Veteran's service-connected left ankle, foot, and/or knee disabilities, and not due to the natural progress of the shoulder disability. 

In offering these opinions, the examiner should specifically acknowledge and comment on the evidence of record, such as service treatment records, to include December 1967, February 1969, and July 1969; VA outpatient treatment records; private treatment records; the November 2009 hearing transcript; the April 2012 and February 2012 VA examination reports; and any other relevant information.  Additionally, the examiner should discuss the Veteran's lay statements regarding chronicity of symptomatology when discussing the offered opinion.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3) Additionally, the AMC should arrange for the Veteran to undergo a VA audiological examination.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  

The examiner should specify whether it is at least as likely as not that any current hearing loss disability had its onset in service or is causally related to military service, to include noise exposure due to heavy artillery fire in Vietnam and his MOS as a combat engineer.

The examiner is asked to review and expressly consider the significance of the Veteran's reported history of in-service noise exposure, VA outpatient treatment records, the November 2009 hearing transcript, the November 2011 VA examination report, post-service occupational and recreational noise exposure, and any other relevant information.  Additionally, the examiner should discuss the Veteran's lay statements regarding chronicity of symptomatology when discussing the offered opinion.

The Board notes that the absence of in-service evidence of hearing disability, i.e., one meeting the requirements of 38 C.F.R. § 3.385 (2012), is not fatal to the claim.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4) Thereafter, the AMC/RO must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinions to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5) After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be readjudicated.  If a claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the issues should be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


